DETAILED ACTION
Claims 1-5, 8-9, 11-13, and 22 of U.S. Application No. 16657097 filed on 10/18/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of species 10, fig. 14 corresponding to claims 1-5, 8-9, 11-13, and 22 in the reply filed on 02/10/2022 is acknowledged.
Claims 6-7, 10, 14 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, claim 1 is generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 11-13, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a high electric potential”, and “low electric potential” in claims 1 – 4 and 8 are relative terms which render the claims 1 – 4 and 8 indefinite. The terms “a high electric potential”, and “low electric potential” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitations in claim 1, “An electrical contact device comprising: a high electric potential-side contact; and a low electric potential-side contact having a lower electric potential than the high electric potential-side contact,…” will be interpreted as “An electrical contact device comprising: a first electric potential-side contact; and a second electric potential-side contact, the second electric potential-side contact having a lower electric potential than the first electric potential-side contact,…”. The same interpretation will be applied to the language in claims 2-4, and 8.
Claims 2-5, 8-9, 11-13, and 22 are rejected for depending on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima (US 20100084941; Hereinafter, “Miyajima“) in view of Stauffer (US 2406262; Hereinafter, “Stauffer”).
Regarding claim 1: Miyajima discloses an electrical contact device (the “brush” and “commutator” segments seen in fig. 1A) comprising: a high electric potential-side contact (the “brush” which is connected to the positive side of the power supply; see the positive brushes in fig. 3B); and a low electric potential-side contact (the commutator segments) having a lower electric potential than the high electric potential-side contact (by the virtue of the voltage drop between the positive brush and the commutator segment it contacts), wherein the high electric potential-side contact (the brush) and the low electric potential-side contact (the commutator segment) are configured to be brought into and out of contact with each other (when the rotor rotate, the one rotor segment is in contact with the brush and rotate away from the brush to break such contact).
Miyajima does not disclose that at least one of the high electric potential-side contact and the low electric potential-side contact is formed of a low-boiling point material whose boiling point is lower than 2562°C or a mixed material that contains the low-boiling point material.
Stauffer discloses at least one of the high electric potential-side contact (the brush 11) and the low electric potential-side contact (commutator bar 10) is formed of a low-boiling point material (commutator bar 10 is made of zinc mixture) whose boiling point is lower than 2562°C or a mixed material (10 is made of copper-zinc alloy) that contains the low-boiling point material (the Zinc).
Therefore, it would have been obvious or a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Miyajima with at least one of the high electric potential-side contact and the low electric potential-side contact is formed of a low-boiling point material whose boiling point is lower than 2562°C or a mixed material that contains the low-boiling point material as disclosed by Stauffer to increase the brush life (Stauffer, column 1, line 32-35).
Regarding claim 3/1: Miyajima in view of Stauffer discloses the limitations of claim 1 and Stauffer further discloses that either one of the high electric potential-side contact and the low electric potential-side contact (the commutator bar 10) is formed of the low-boiling point material (zinc) or the mixed material that contains the low- boiling point material (copper-zinc alloy; column 1, line 32-35).
Regarding claim 4/1: Miyajima in view of Stauffer discloses the limitations of claim 1 and Stauffer further discloses that the at least one of the high electric potential-side contact and the low electric potential-side contact (the commutator segment 10) is formed of the mixed material (copper-zinc alloy), and the percentage content of the low-boiling point material (the zinc content) in the mixed material (copper-zinc) is higher than or equal to 25% by weight (40%; column 1, line 34).
Regarding claim 5/1: Miyajima in view of Stauffer discloses the limitations of claim 1 and Stauffer further discloses that the low-boiling point material is zinc (column 1, line 30-35).
Regarding claim 8/1: Miyajima in view of Stauffer discloses the limitations of claim 1 and Miyajima further discloses a rotating electric machine (the motor in fig. 1A) comprising: a rotating shaft (“shaft””); a rotor (the pole core, winding and commutator) fixed on the rotating shaft (fig. 1A), the rotor including a rotor core (“salient magnetic pole core”) and an armature coil (“winding”) wound on the rotor core (para [0013]); 

    PNG
    media_image1.png
    521
    867
    media_image1.png
    Greyscale

a commutator electrically connected with the armature coil (para [0013]) and configured to rotate with the rotating shaft (“shaft”) and the rotor (as it is part of the rotor), the commutator being comprised of a plurality of commutator segments (“commutator segment” fig. 1B) that are arranged in a circumferential direction (fig. 1B) of the rotating shaft; a field magnet (“magnet”; fig. 1A) that provides a magnetic field to the armature coil (“winding”); and a plurality of brushes (at least two brushes are seen in fig. 1A) electrically connected with an electric power supply (para [0011]) and configured to make sliding contact with the commutator segments (as the commutator is rotating and the brushes are stationary) during rotation of the commutator; and the electrical contact device (one brush and one of the commutator segments), wherein the high electric potential-side contact (the brush) and the low electric potential-side contact (commutator segment) of the electrical contact device are constituted of one of the commutator segments and one of the brushes.
Claims 1 - 2 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Henry Kristiansen (US 3617785; Hereinafter, “Kristiansen”).
Regarding claim 1: Miyajima discloses an electrical contact device (the “brush” and “commutator” segments seen in fig. 1A) comprising: a high electric potential-side contact (the “brush” which is connected to the positive side of the power supply; see the positive brushes in fig. 3B); and a low electric potential-side contact (the commutator segments) having a lower electric potential than the high electric potential-side contact (by the virtue of the voltage drop between the positive brush and the commutator segment it contacts), wherein the high electric potential-side contact (the brush) and the low electric potential-side contact (the commutator segment) are configured to be brought into and out of contact with each other (when the rotor rotate, the one rotor segment is in contact with the brush and rotate away from the brush to break such contact).
Miyajima does not disclose that at least one of the high electric potential-side contact and the low electric potential-side contact is formed of a low-boiling point material whose boiling point is lower than 2562°C or a mixed material that contains the low-boiling point material.
Kristiansen discloses at least one of the high electric potential-side contact (the brush 5) and the low electric potential-side contact (commutator segment 2) is formed of a low-boiling point material (brush 5 and commutator segment is made of silver mixture) whose boiling point is lower than 2562°C or a mixed material (2, and 5 are made of silver alloy, silver has a boiling point of 2212°C) that contains the low-boiling point material (the silver).
Therefore, it would have been obvious or a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Miyajima with at least one of the high electric potential-side contact and the low electric potential-side contact is formed of a low-boiling point material whose boiling point is lower than 2562°C or a mixed material that contains the low-boiling point material as disclosed by Kristiansen to increase life of the brush and the commutator device (Kristiansen, column 1, line 27-31).
Regarding claim 2/1: Miyajima in view of Stauffer discloses the limitations of claim 1 and Kristiansen further discloses that both the high electric potential-side contact (brush 5) and the low electric potential-side contact (commutator segment 2) are formed of the low-boiling point material or the mixed material that contains the low- boiling point material (silver).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Stauffer and in further view of Kristiansen.
Regarding claim 9/8: Miyajima in view of Stauffer disclose the limitations of claim 8 but does not disclose that all of the brushes are formed of the low-boiling point material or the mixed material that contains the low-boiling point material.
Kristiansen discloses that all of the brushes (5) are formed of the low-boiling point material or the mixed material that contains the low-boiling point material (silver).
Therefore, it would have been obvious or a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Miyajima in view of Stauffer with all of the brushes are formed of the low-boiling point material or the mixed material that contains the low-boiling point material as disclosed by Kristiansen to increase life of the brushes and thus the motor (Kristiansen, column 1, line 27-31).
Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Stauffer as applied to claim 8 above and in further view of  Yoshihiro et al. (JP 2004119203; Hereinafter, “Yoshihiro”; provided by the Applicant on 10/18/2019).
Regarding claim 11-13/8: Miyajima in view of Stauffer disclose the limitations of claim 8 but does not disclose that at least one of the brushes contains an abrasive and is configured to make sliding contact with each of the commutator segments via the abrasive. The abrasive is constituted of at least one of silicon carbide, meso-carbon powder and a copper-manganese alloy. the percentage content of the abrasive in the at least one of the brushes is lower than or equal to 10% by weight.
Yoshihiro discloses at least one of the brushes (abstract, line 1) contains an abrasive (manganese alloy, abstract, last line) and is configured to make sliding contact with each of the commutator segments via the abrasive (since the abrasive is in the mixture making the brush). The abrasive is constituted of at least one of silicon carbide, meso-carbon powder and a copper-manganese alloy (abstract, last line). the percentage content of the abrasive in the at least one of the brushes is lower than or equal to 10% by weight (0.1-5.5%; abstract, last line).
Therefore, it would have been obvious or a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Miyajima in view of Stauffer with at least one of the brushes contains an abrasive and is configured to make sliding contact with each of the commutator segments via the abrasive. The abrasive is constituted of at least one of silicon carbide, meso-carbon powder and a copper-manganese alloy. the percentage content of the abrasive in the at least one of the brushes is lower than or equal to 10% by weight as disclosed by Yoshihiro to provide a metal graphite matter brush superior in durability by reducing blackening coating formed on the commutator surface, and by reducing abrasion of the brush itself (Yoshihiro’s abstract).
Claims 1, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Inukai et al. (US 6815862; Hereinafter, “Inukai”).
Regarding claim 1: Miyajima discloses an electrical contact device (the “brush” and “commutator” segments seen in fig. 1A) comprising: a high electric potential-side contact (the “brush” which is connected to the positive side of the power supply; see the positive brushes in fig. 3B); and a low electric potential-side contact (the commutator segments) having a lower electric potential than the high electric potential-side contact (by the virtue of the voltage drop between the positive brush and the commutator segment it contacts), wherein the high electric potential-side contact (the brush) and the low electric potential-side contact (the commutator segment) are configured to be brought into and out of contact with each other (when the rotor rotate, the one rotor segment is in contact with the brush and rotate away from the brush to break such contact).
Miyajima does not disclose that at least one of the high electric potential-side contact and the low electric potential-side contact is formed of a low-boiling point material whose boiling point is lower than 2562°C or a mixed material that contains the low-boiling point material.
Inukai discloses at least one of the high electric potential-side contact (the brush 1) and the low electric potential-side contact is formed of a low-boiling point material (brush 1 is made of mixture contains zinc; abstract) whose boiling point is lower than 2562°C or a mixed material (brush 1 is made of mixture contains zinc; abstract) that contains the low-boiling point material (the zinc).
Therefore, it would have been obvious or a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Miyajima with at least one of the high electric potential-side contact and the low electric potential-side contact is formed of a low-boiling point material whose boiling point is lower than 2562°C or a mixed material that contains the low-boiling point material as disclosed by Inukai to increase life/durability of the brush (abstract).
Regarding claim 22/1: Miyajima in view of Inukai disclose the limitations of claim 1 and Miyajima further discloses that all of the commutator segments (“commutator segment”) are formed of neither the low-boiling point material nor the mixed material that contains the low-boiling point material (Miyajima is silent regarding the material of the commutator thus all of the commutator segments are formed of neither the low-boiling point material nor the mixed material that contains the low-boiling point material).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832